Citation Nr: 1136568	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-17 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes at L3-4 and L5-S1 (referred to hereinafter as "back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from May 6, 1993 to May 28, 1993, and in the United States Navy from October 1995 to April 1997.  In addition, the Veteran served in the Washington State and Florida Army National Guard from January 1999 to January 2006 with multiple periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Board remanded this case for further evidentiary development, to include: obtaining service treatment and personnel records from the Washington State and Florida Army National Guard; determination of the dates of any periods of ACDUTRA and INACDUTRA, particularly with respect to November 2004; to obtain any additional evidence pertaining to the claim on appeal; and to afford the Veteran a VA Spine Examination to determine the nature, extent, onset, and etiology of any current back disability and to obtain an opinion as to whether any diagnosed back disability had its onset during or was permanently aggravated during any period of active duty, ACDUTRA, or INACDUTRA.  The case has now been returned to the Board for further appellate action.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a back disability.

At the outset, the Board notes that the Army National Guard service personnel records currently associated with the claims folder in accordance with the Board's August 2010 remand directives show that the Veteran served periods of ACDUTRA and INACDUTRA in the Washington State and Florida Army National Guard from January 1999 to January 2006.  However, the specific dates of the periods of ACDUTRA and INACDUTRA during that time have not yet been verified.  In this regard, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing ACDUTRA.  With respect to time periods of INACDUTRA, service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

The Veteran's Washington State and Florida Army National Guard service treatment records reveal medical care for complaints of low back pain from 2000 through 2005.  An Army National Guard Retirement Points Summary indicates that from 2000 to 2005, the Veteran earned credit for periods of both ACDUTRA and INACDUTRA.  

Importantly, however, as noted above, the Veteran's periods of ACDUTRA and INACDUTRA have not yet been verified.  Thus, the record is unclear as to whether the Veteran's low back pain was incurred during or aggravated by a period of ACDUTRA or INACDUTRA.  This distinction is especially important given that the Veteran was not serving ACDUTRA or INACDUTRA during much of that time, and it remains in question whether his initial low back injury occurred during a period of ACDUTRA or INACDUTRA.  A remand of the Veteran's appeal is, therefore, necessary to request, and to associate with the claims folder, any additional information regarding the dates of such training, to include the Veteran's Army National Guard unit records in the State of Washington and Florida.  To the extent possible, the exact dates of the Veteran's ACDUTRA and INACDUTRA service should be verified.

In addition, the Board notes that the Veteran has asserted two theories of entitlement to service connection for the back disability on appeal.  Specifically, in his January 2006 claim for service connection, he asserted that he was entitled to service connection for a back disability due to a documented lumbar strain that occurred during INACDUTRA on November 20, 2004.  Subsequently, in an August 2007 statement, the Veteran stated that his low back disability initially began during his service in the Washington State Army National Guard in the early 2000's when he was placed on a limited physical profile following complaints of back pain during sit-ups and associated x-ray findings.  He further stated that his early 2000's back injury was subsequently aggravated by the November 2004 lumbar strain sustained when he was lifting a tray of bread during INACDUTRA.

In this regard, it is unclear when an initial low back injury or symptomatology began.  Specifically, service treatment records show that upon his December 1998 Army National Guard Enlistment Examination, he denied a history of recurrent back pain and his spine and musculoskeletal system were reported to be normal upon physical examination.  Complaints of low back pain were initially noted in a single March 2000 VA treatment record whereby the Veteran reported experiencing occasional back pain with radicular symptoms in the remote past.  The Board notes that the March 2000 VA treatment record noted that it was a follow-up visit.  No other VA treatment records have been associated with the claims folder.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, requests for VA medical records should be made upon remand since the evidence may not be currently complete.

In any event, further Army National Guard service treatment records show that in April 2001, the Veteran sought treatment for a reported 6 to 7 month history of low back pain following a fall 10 months prior.  As there is no documentation in the Veteran's Army National Guard treatment records, it is unclear if the reported fall occurred during any period of military service.  Despite the Veteran's August 2007 statement that his back pain initially began during National Guard service upon doing sit-ups and being placed on a limited physical profile, the record reveals that he was not placed on a limited physical profile until April 2002, one year following his initial complaints of low back pain.  Moreover, upon sustaining the November 2004 muscle strain during INACDUTRA, he reported a 3 year history of low back pain.  Such report appears to corroborate that low back pain pre-dated the Veteran's asserted onset upon doing sit-ups, and that it the onset of low back pain likely began following the reported fall in the April 2001 service treatment record.  Accordingly, upon remand, the Veteran should be requested to provide clarification as to whether he experienced a fall that may have resulted in a low back injury or low back pain at some point in 2000 or 2001.  If so, the Veteran should be requested to provide the approximate date of the reported fall, and if possible, whether it occurred during any period of active duty, ACDUTRA, or INACDUTRA.  

Finally, in the Board's August 2010 remand directives, the Veteran was to be afforded a VA Spine Examination to determine the nature, extent, onset, and etiology of any current back disability, and to obtain a medical opinion as to whether any diagnosed back disability had its onset during, or was permanently aggravated by, any period of active duty, ACDUTRA, or INACDUTRA.  Accordingly, a VA Spine and Peripheral Nerves Examination was performed in January 2011.  The examiner diagnosed lumbar degenerative disc disease at the L4 vertebral body, without radiculopathy and opined that the onset of such condition occurred after the Veteran's military service.  The examiner opined that such condition was not caused by or related to the Veteran's in-service complaints of back pain or his military service.  The rationale for such opinions stated that the only in-service diagnoses pertaining to the low back were lumbar strains/sprains which are acute and transient conditions of the muscles and ligaments of the spine which do not predispose a person to degenerative joint or degenerative disc disease of the spine.  

However, the Army National Guard service treatment records show that in April 2001, x-rays of the lumbar spine revealed minimal degenerative changes without disc narrowing, and an October 2001 MRI of the lumbar spine was significant for mild disc changes, worst at the L3-4 level with mild discogenic endplate changes involving the inferior endplates of L3 and L4; mild facet joint degenerative changes at L5-S1; and a small circumferential disc bulge at L5-S1 with no spinal canal or neural foraminal narrowing.  Moreover, in April 2002, the Veteran was placed on a permanent limited physical profile with a diagnosis of degenerative disc disease involving L3, L5, and S1.  Thus, it appears that the VA examiner's belief that the degenerative disc disease had onset after service was not accurate.  

In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that the Secretary must ensure that any medical opinion . . . is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data."  23 Vet. App. 382, 390 (2010).  Thus, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Moreover, the January 2011 VA examiner did not address whether lumbar degenerative disc disease at the L4 vertebral body without radiculopathy was aggravated by military service, to include the documented November 2004 lumbar strain during INACDUTRA.  This unanswered question requires further inquiry since the Board cannot make this medical determination.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Accordingly, it is necessary to obtain an addendum from the January 2011 VA examiner, or if unavailable, from another qualified VA physician.  In the examination report, the examiner must opine as to whether it is at least as likely as not that the Veteran's low back disability is related to or had its onset in service, to include an opinion as to whether the condition initially manifested during a period of ACDUTRA or INACDUTRA, or was aggravated during any period of service, to include the November 2004 lumbar strain/sprain during INACDUTRA.  In order for this to be possible, however, the Board reiterates that the RO/AMC must first verify all periods of active duty, ACDUTRA, and INACDUTRA and provide such findings in written format for the examiner to review.   

Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from the Veteran as to the approximate date of onset of his low back pain, to include any details that he is willing to provide concerning the fall that he reportedly experienced 10 months prior to receiving treatment for low back pain in April 2001.  The Veteran should provide information as to whether he was on active duty, ACDUTRA, or INACDUTRA when the reported fall occurred, and he should further provide or notify VA of the existence of any VA or private treatment records pertaining to the fall that reportedly occurred 10 months prior to April 2001.

2. Contact the Washington State and Florida Army National Guard and request verification of all specific dates of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA).  Once completed, associate a written summary of all such periods with the claims file.  

3. If necessary, contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in both the Washington State and Florida Army National Guard. 

4. Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for aggravation of a pre-existing disorder.

5. Afford the Veteran an opportunity to submit or identify any evidence pertinent to his claim.

6. Obtain all relevant updated VA treatment records dated since January 1999 from the VA Gulf Coast Veteran's Health Care System in the State of Florida.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

7. After completion of the above development to the extent possible, the claims folder should be forwarded to the January 2011 VA Spine examiner, or if unavailable, to another qualified VA physician to determine the nature and etiology of the Veteran's diagnosed lumbar degenerative disc disease at the L4 vertebral body, without radiculopathy.  The examiner should review the claims file prior to rendering his or her opinion, to include the summary prepared by the RO showing all periods of active duty, ACDUTRA, and INACDUTRA, and should state that this was done in the report.  

The examiner should address the etiology of the Veteran's lumbar degenerative disc disease at the L4 vertebral body without radiculopathy, and provide an opinion as to whether or not it is at least as likely as not (at least 50 percent likely) that such condition was incurred in, due to, or aggravated by any period of active duty, ACDUTRA, or INACDUTRA, to include whether such condition was aggravated by the November 2004 lumbar strain sustained during INACDUTRA.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

8. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, then he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


